         Case 1:18-cr-00364-PGG Document 439 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                -against-
                                                                        ORDER
 ANTOINE SLAUGHTER,
                                                                   18 Cr. 364 (PGG)
                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The continued supervised release hearing, currently scheduled to take place by

telephone on March 12, 2021 at 9:00 a.m., is adjourned to April 9, 2021 at 3:00 p.m.

               On April 9, 2021, the parties are directed to dial 888-363-4749 to participate, and

to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The Court is holding

multiple telephone conferences on this date. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

Seven days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov

and GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will

be using to dial into the conference so that the Court knows which numbers to un-mute. The

email should include the case name and case number in the subject line

Dated: New York, New York
       March 10, 2021
